                                                                          1
                                                                          2
                                                                          3
                                                                          4                               IN THE UNITED STATES DISTRICT COURT
                                                                          5
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7
                                                                              RONNIE BRIGGS,                                         No. C 19-8037 WHA (PR)
                                                                          8
                                                                                             Plaintiff,                              ORDER OF DISMISSAL
                                                                          9
                                                                                v.
                                                                         10
                                                                              AARON KIE; BRIAN
                                                                         11   CODDENTON; J. BRANDON BUT;
United States District Court




                                                                                             Defendants.
                               For the Northern District of California




                                                                         12
                                                                                                                    /
                                                                         13
                                                                         14          Plaintiff, a California prisoner proceeding pro se, filed this civil rights action under 42
                                                                         15   U.S.C. § 1983. On December 9, 2019, the clerk notified plaintiff that he must either pay the
                                                                         16   filing fee or file a completed application to proceed in forma pauperis (“IFP”). Along with the
                                                                         17   notice, the clerk mailed to plaintiff an IFP application, instructions, and a stamped return
                                                                         18   envelope. The notices informed plaintiff that the case would be dismissed if he did not file a
                                                                         19   complaint and either pay the fee or file the completed IFP application within 28 days. No
                                                                         20   response to that notice has been received. As plaintiff has not paid the fee, filed an IFP
                                                                         21   application, explained such a failure, or requested additional time, this case is DISMISSED
                                                                         22   without prejudice.
                                                                         23          The Clerk shall enter judgment and close the file.
                                                                         24          IT IS SO ORDERED.
                                                                         25
                                                                         26   Dated: February 3 , 2020.
                                                                                                                            WILLIAM ALSUP
                                                                         27                                                 UNITED STATES DISTRICT JUDGE
                                                                         28
